DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 6 – 7, 9, 13 – 15, 21, 24 – 27, and 30 beyond formalities and 112 Rejections.
The pending claims are 1 – 30.

Applicant presents their summary of the previous Office Action [Page 22 lines 1 – 15] and describes the amendments made [Page 22 line 16 – Page 23 line 2].
Applicant provides their summary of the Interview held on March 25th, 2021 [Section I: Page 23 lines 3 – 9].
Applicant describes amendments made to the Specification and Drawings and argues against various Drawing Objections [Section II: Page 23 line 10 – Page 24 line 21].
Applicant's arguments filed April 7th, 2021 [Section II: Page 24 lines 1 – 15] have been fully considered but they are not persuasive.
The Applicant contends the polarization filter is shown in the Figures in particular emphasizing Figures 18 and 19 [Page 24 lines 1 – 15].  However, the Examiner observes any description associated with the actual figures including reference characters 1802 or 1902 revolves around band pass filtering techniques selecting wavelengths (see at least Paragraphs 197 – 204).  The Applicant referring to Paragraph 176 as part of Figure 14 (and broader Paragraphs 176 – 180) describes using optical elements with optical fibers but is silent as to using filtering techniques to solve the problems presented and thus lacks illustrating the claimed polarization filter.
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Drawing Objection.

April 7th, 2021 [Section III: Page 25 lines 1 – 16] have been fully considered but they are not persuasive.
The Applicant emphasis a portion of Specification Paragraph 176 (in relation to Figure 14) as the support beyond the mere recitation given in Paragraph 219.  Applicant contends the paragraphs work together, but Paragraph 176 does not mention polarization or addressing the use of filters (which the Specification in this section is silent towards) as the optical elements to use addressing issues described in Paragraph 176 – 180.  Additionally, the filters 1802 and 1902 are described as being bandpass filters and have no description or support for being polarizations filters / quarter-wave filters.
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Claim Objection.

Applicant wants to hold Examiner’s ODP Rejection in abeyance until time of Allowance [Section IV: Page 25 line 17 – Page 26 line 2].
Applicant and Examiner agree of the Functional Analysis / Claim Interpretation given to claim 21 [Section V: Page 26 lines 3 – 7].  The Examiner in the interest of brevity removes the section.
Applicant amended the claims to address 112(b) and 112(d) Rejections made by the Examiner [Section VI: Page 26 line 8 – Page 27 line 1], however, due to amendment made to the claims other 112(b) or 112(d) Rejections may be made.  The Examiner notes the Applicant only alleges the amendments made including those to claim 7 overcome the Rejections made in the previous Office Action.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner addresses arguments in Section VII.
First, the Applicant recites various portions of the MPEP regarding requirements of an obviousness-type Rejection [Page 27 line 1 – Page 28 line 5].


Examiner responds to arguments in Section VIIA with the points numbered continuously.
Third, the Applicant argues the amended ranges are not rendered obvious by the cited references and asserts the ranges are finely tuned [Page 29 line 13 – Page 30 line 5].
Fourth, the Applicant contends Mizukura and Ono do not teach the alleged specific ranges claimed at not rendered obvious [Page 30 line 6 – Page 28 line 9].
Fifth, the Applicant cites various MPEP sections alleging the claimed range is non-obvious [Page 31 line 10 – Page 32 line 15].  However, the Applicant fails to appreciate the care the Examiner took to cite the supporting NPL which would render obvious operation of Mizukura’s imaging techniques to be within the claimed ranges (see at least the Ashitate paper (see NPL Search Notes in the previous Office Action) which renders obvious understood ranges of using ICG which include those claimed (e.g. 725 – 775 nm and 790 – 830 nm) in the NIR Fluorescence Microscopy section) where at least Ashitate sets the understanding of one of ordinary skill in the art in using the ICG indicator and various ranges the reagent / indicator covers.  The Applicant appears to dismiss Mizukura’s ICG teachings which connote a specific range usage in fluorescence imaging as taught by at least Mizukura and understood without the scope of one of ordinary skill in the art by Ashitate at least [See MPEPE2145.04 IIID].
The Examiner notes Specification Paragraph 118 there are 14 ranges listed and nowhere in the Specification is there support for the “finely-tuned” [Page 27 line 11] assertion made by the Applicant.  Rather, the Specification shows a multitude of ranges are possible to use with no clear reason why the specific range is critical including listing reagents for the specific ranges claimed.  Contrary to assertions by the Applicant of Specification Paragraph 42 illustrating the criticality of the claimed ranges (a mere embodiment listed of potential ranges), the Examiner has met the burden of showing a range such as an indicator (ICG) used in fluorescence imaging to satisfy the requirements of MPEP2144.05 I.  Since the range isn’t critical base on the Specification support [See at least MPEP 2145.04 IIIA], the prior art isn’t shown to be teaching away [See MPEP2145.04 IIIB], and optimization was not argued [See MPEP2145.04 IIIC], the argument is unpersuasive.

Sixth, the Applicant contends the prior art cited does not teach features of the amended claims regarding motion compensation across multiple frames [Section B: Page 32 line 16 – Page 34 line 20].  The Examiner observes the scope of the claim limitation was changed by the amendment.  Further, claims 6 and 24 had additional citations teaching how the motion compensation across sub-frames was obvious in view of Mizukura and Ono at least Mizukura Figure 5 as well as Paragraphs 120 – 124 and 175 – 178 treating motion for color components of a composite image.  Ono renders obvious in Paragraph 84 detection motion in fluorescence images (e.g. a fluorescence only imaging situation for motion detection / compensation to be combined with color / RBG / RGB images).
Seventh, the Applicant concludes amended independent claim 21 is allowable for at least the reasons given for claim 1 and the dependent claims are similarly allowable [Page 34 line 21 – Page 35 line 5].
While the Applicant’s points may be understood, to which the Examiner respectfully disagrees and thus may maintain the Rejection, the Examiner in the sole interest to expedite prosecution cites additional references.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/864,213 filed on June 20th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26th, 2021 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on October 13th, 2020 was filed before the mailing date of the First Action on the Merits (mailed January 7th, 2021).  The submission is in compliance 

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polarization filter” [Claim 29] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of copending US Application No. 16/719,230 (reference application – published as US PG PUB 2020/0402210 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
[Note: The Examiner in the interest of brevity does not comment or cite identical / similar limitations in the analysis of the claims.]
Pending Application
US Application 16/719,230
Claim set filed April 7th, 2021
Claim 1) A method comprising:

actuating an emitter to emit a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises:

an electromagnetic source that emits red electromagnetic radiation;

an electromagnetic source that emits blue electromagnetic radiation;

an electromagnetic source that emits green electromagnetic radiation: and

an electromagnetic source that emits electromagnetic radiation having a wavelength from 795 nm to 815 nm;

sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an 




detecting motion across two or more sequential exposure frames of the plurality of exposure frames;

compensating for the detected motion in two or more sequential exposure frames; and

combining the two or more sequential exposure frames after compensating the two or more sequential exposure frames for the detected motion to generate a color image frame with fluorescence image data.

[The Examiner observes the ‘230 claim renders obvious the use of the claimed range in the pending claim and further in considering the scope of the ‘230 claim Specification Paragraphs 78 and 199 at least (from the US PG PUB) renders obvious using both of the pending claims ranges which is within the “comprises” scope of the ‘230 claim.]


actuating an emitter to emit a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises;

an electromagnetic source that emits red electromagnetic radiation;

an electromagnetic source that emits blue electromagnetic radiation;

an electromagnetic source that emits green electromagnetic radiation; and

an electromagnetic source that emits electromagnetic radiation having a wavelength from 770 nm to 790 nm:;

sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an 




detecting motion across two or more sequential exposure frames of the plurality of exposure frames;

compensating for the detected motion in two or more sequential exposure frames; and 

combining the two or more sequential exposure frames, after compensating the two or more sequential exposure frames for the detected motion, to generate a color image frame with fluorescence image data.
Claim 2) The method of claim 1, wherein compensating for the detected motion comprises:

upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame;

upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels; and

filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame.
Claim 2) The method of claim 1, wherein compensating for the detected motion comprises:

upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame;

upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels; and

filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame.
Claim 3) The method of claim 2, wherein compensating for the detected motion further comprises:

upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame; and

filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame.


upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame; and

filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame.
Claim 4) The method of claim 1, wherein the two or more sequential exposure frames comprises

a red exposure frame, a green exposure frame, and a blue exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue ("RGB") image frame.
Claim 4) The method of claim 1, wherein the two or more sequential exposure frames comprises

a red exposure frame, a green exposure frame, and a blue exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue ("RGB") image frame.
Claim 5) The method of claim 1, wherein the two or more sequential exposure frames comprises

a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame.
Claim 5)  The method of claim 1, wherein the two or more sequential exposure frames comprises

a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame.
Claim 6) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises:

generating a first exposure frame based on a pulse of electromagnetic radiation of a first color partition of the electromagnetic spectrum;

generating a second exposure frame based on a pulse of electromagnetic radiation of a second partition of the electromagnetic spectrum that is different than the first partition; and

generating a third exposure frame based on a pulse of electromagnetic radiation of the first partition of the electromagnetic spectrum that is different than the first partition and the second partition;

wherein the second exposure frame is captured between the first exposure frame and the third exposure frame;

wherein detecting motion across the two or more sequential exposure frames comprises calculating a motion estimate based on the first exposure frame and the third exposure frame using block matching; and

wherein compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the motion estimate.
Claim 6)  The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises:

generating a first exposure frame based on a pulse of electromagnetic radiation of a first color partition of the electromagnetic spectrum;

generating a second exposure frame based on a pulse of electromagnetic radiation of a second color partition of the electromagnetic spectrum that is different than the first partition; and

generating a third exposure frame based on a pulse of electromagnetic radiation of the first color partition of the electromagnetic spectrum that is different than the first partition and the second partition;

wherein the second exposure frame is captured between the first exposure frame and the third exposure frame;

wherein detecting motion across the two or more sequential exposure frames comprises calculating a motion estimate based on the first exposure frame and the third exposure frame using block matching; and

wherein compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the motion estimate.
Claim 7)  The method of claim 6, further comprising:

determining a first motion vector for the first exposure frame and a second motion vector for the second exposure frame; and

shifting a block of pixels in the first exposure frame according to the first motion vector.


determining a first motion vector for the first exposure frame and a second motion vector for the second exposure frame; and

shifting a block of pixels in the first exposure frame according to the first motion vector.
Claim 8) The method of claim 1, further comprising:

performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset;

performing bicubic interpolation on the luminance data to generate a second upscaled dataset; and

calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset.
Claim 8)  The method of claim 1, further comprising:

performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset;

performing bicubic interpolation on the luminance data to generate a second upscaled dataset; and 

calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset.
Claim 9) The method of claim 8, wherein detecting motion across two or more sequential exposure frames comprises one or more of:

segmenting data sensed by the pixel array into segments of pixels and nearest neighboring exposure frames;

shifting each segment of pixels in the x direction and comparing with a neighboring exposure frame at a same resolution to identify motion of an object being imaged in the x direction;

shifting each segment of pixels in the x direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the x direction;

shifting each segment of pixels in the y direction and comparing with a neighboring exposure frame to identify motion of an object being imaged in the y direction; or

shifting each segment of pixels in the y direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the y direction.
Claim 9)  The method of claim 8, wherein detecting motion across two or more sequential exposure frames comprises one or more of: 

segmenting data sensed by the pixel array into segments of pixels and nearest neighboring exposure frames;

shifting each segment of pixels in the x direction and comparing with a neighboring exposure frame at a same resolution to identify motion of an object being imaged in the x direction;

shifting each segment of pixels in the x direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the x direction;

shifting each segment of pixels in the y direction and comparing with a neighboring exposure frame to identify motion of an object being imaged in the y direction; or

shifting each segment of pixels in the y direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the y direction.
Claim 10) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
Claim 10) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
Claim 11) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality 

Claim 12) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Claim 12) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Claim 13) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
Claim 13) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
Claim 14) The method of claim 13, further comprising:

receiving the location of the tissue structure from the corresponding system;

generating an overlay frame comprising the location of the tissue structure; and 

combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
Claim 14) The method of claim 13, further comprising:

receiving the location of the critical tissue structure from the corresponding system; 

generating an overlay frame comprising the location of the tissue structure; and 

combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
Claim 15) The method of claim 14, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Claim 15) The method of claim 14, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Claim 16) The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Claim 16) The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Claim 17) The method of claim 1, wherein the two or more sequential exposure frames are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter sequentially in time.
Claim 17) The method of claim 1, wherein the two or more sequential exposure frames are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter sequentially in time.
Claim 18) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.
Claim 18) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.
Claim 19) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for 

Claim 20) The method of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.
Claim 20) The method of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.
Claim 21) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 21) See claim 1 which is the methods steps performed by the claimed apparatus.
Claim 22) See claims 2 and 3 which are the method steps performed by the claimed apparatus for similar analysis.
Claim 22) See claims 2 and 3 which are the method steps performed by the claimed apparatus.
Claim 23) See claims 4 or 5 which are the method steps performed by the claimed apparatus for similar analysis.
Claim 23) See claims 4 or 5 which are the method steps performed by the claimed apparatus.
Claim 24) See claim 6 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 24) See claim 6 which is the methods steps performed by the claimed apparatus.
Claim 25) See claim 13 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 25) See claim 13 which is the methods steps performed by the claimed apparatus.
Claim 26) See claim 14 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 26) See claim 14 which is the methods steps performed by the claimed apparatus.
Claim 27) See claim 15 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 27) See claim 15 which is the methods steps performed by the claimed apparatus.
Claim 28) See claim 18 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 28) See claim 18 which is the methods steps performed by the claimed apparatus.
Claim 29) The system of claim 21, further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter.
Claim 29) The system of claim 21, further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter.
Claim 30) The system of claim 21, further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.

[The Examiner observes ‘230 claim 21 encompasses the claimed range and thus the filter of claim 30 operates in the range in the pending claim as would be obvious to one of ordinary skill in the art given the breadth of the “about” claimed.]
Claim 30) The system of claim 21, further comprising a filter that filters electromagnetic radiation having a wavelength from 770 nm to 790 nm.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of copending US Application No. 16/719,173 (reference application – published as US PG PUB 2020/0402207 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
[Note: The Examiner in the interest of brevity does not comment or cite identical / similar limitations in the analysis of the claims.]
Pending Application
US Application 16/719,173
Claim set filed April 7th, 2021
Claim 1)  A method comprising:

actuating an emitter to emit a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises:

an electromagnetic source that emits red electromagnetic radiation;

an electromagnetic source that emits blue electromagnetic radiation;

an electromagnetic source that emits green electromagnetic radiation: and







an electromagnetic source that emits electromagnetic radiation having a wavelength from 795 nm to 815 nm;






detecting motion across two or more sequential exposure frames of the plurality of exposure frames;

compensating for the detected motion in two or more sequential exposure frames; and

combining the two or more sequential exposure frames after compensating the two or more sequential exposure frames for the detected motion to generate a color image frame with fluorescence image data.

[The Examiner observes the ‘173 claim renders obvious the use of the claimed range in the pending claim as the range in encompassed in the ‘173 claimed ranges as readily recognized by one of ordinary skill in the art.]


actuating an emitter to emit a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises:

an electromagnetic source that emits red electromagnetic radiation;

an electromagnetic source that emits blue electromagnetic radiation;

an electromagnetic source that emits green electromagnetic radiation; and

one or more of:

an electromagnetic source that emits electromagnetic radiation having a wavelength from 770 nm to 790 nm; or

an electromagnetic source that emits electromagnetic radiation having a wavelength from 795 nm to 815 nm;



detecting motion across two or more sequential exposure frames of the plurality of exposure frames;

compensating for the detected motion in two or more sequential exposure frames; and

combining the two or more sequential exposure frames after compensating the two or more sequential exposure frames for the detected motion to generate a color image frame with fluorescence image data.

Claim 2) The method of claim 1, wherein compensating for the detected motion comprises:

upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame;

upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels; and

filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame.
Claim 2) The method of claim 1, wherein compensating for the detected motion comprises:

upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame;

upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels; and

filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame.
Claim 3) The method of claim 2, wherein compensating for the detected motion further comprises:

upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame; and

filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame.


upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame; and

filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame.
Claim 4) The method of claim 1, wherein the two or more sequential exposure frames comprises

a red exposure frame, a green exposure frame, and a blue exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue ("RGB") image frame.
Claim 4) The method of claim 1, wherein the two or more sequential exposure frames comprises

a red exposure frame, a green exposure frame, and a blue exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue ("RGB") image frame.
Claim 5) The method of claim 1, wherein the two or more sequential exposure frames comprises

a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame.
Claim 5)  The method of claim 1, wherein the two or more sequential exposure frames comprises

a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame.
Claim 6) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises:

generating a first exposure frame based on a pulse of electromagnetic radiation of a first color partition of the electromagnetic spectrum;

generating a second exposure frame based on a pulse of electromagnetic radiation of a second partition of the electromagnetic spectrum that is different than the first partition; and

generating a third exposure frame based on a pulse of electromagnetic radiation of the first partition of the electromagnetic spectrum that is different than the first partition and the second partition;

wherein the second exposure frame is captured between the first exposure frame and the third exposure frame;

wherein detecting motion across the two or more sequential exposure frames comprises calculating a motion estimate based on the first exposure frame and the third exposure frame using block matching; and

wherein compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the motion estimate.
Claim 6)  The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises:

generating a first exposure frame based on a pulse of electromagnetic radiation of a first color partition of the electromagnetic spectrum;

generating a second exposure frame based on a pulse of electromagnetic radiation of a second color partition of the electromagnetic spectrum that is different than the first partition; and

generating a third exposure frame based on a pulse of electromagnetic radiation of the first color partition of the electromagnetic spectrum that is different than the first partition and the second partition;

wherein the second exposure frame is captured between the first exposure frame and the third exposure frame;

wherein detecting motion across the two or more sequential exposure frames comprises calculating a motion estimate based on the first exposure frame and the third exposure frame using block matching; and

wherein compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the motion estimate.
Claim 7)  The method of claim 6, further comprising:

determining a first motion vector for the first exposure frame and a second motion vector for the second exposure frame; and

shifting a block of pixels in the first exposure frame according to the first motion vector.


determining a first motion vector for the first exposure frame and a second motion vector for the second exposure frame; and

shifting a block of pixels in the first exposure frame according to the first motion vector.
Claim 8) The method of claim 1, further comprising:

performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset;

performing bicubic interpolation on the luminance data to generate a second upscaled dataset; and

calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset.
Claim 8)  The method of claim 1, further comprising:

performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset;

performing bicubic interpolation on the luminance data to generate a second upscaled dataset; and 

calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset.
Claim 9) The method of claim 8, wherein detecting motion across two or more sequential exposure frames comprises one or more of:

segmenting data sensed by the pixel array into segments of pixels and nearest neighboring exposure frames;

shifting each segment of pixels in the x direction and comparing with a neighboring exposure frame at a same resolution to identify motion of an object being imaged in the x direction;

shifting each segment of pixels in the x direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the x direction;

shifting each segment of pixels in the y direction and comparing with a neighboring exposure frame to identify motion of an object being imaged in the y direction; or

shifting each segment of pixels in the y direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the y direction.
Claim 9)  The method of claim 8, wherein detecting motion across two or more sequential exposure frames comprises one or more of: 

segmenting data sensed by the pixel array into segments of pixels and nearest neighboring exposure frames;

shifting each segment of pixels in the x direction and comparing with a neighboring exposure frame at a same resolution to identify motion of an object being imaged in the x direction;

shifting each segment of pixels in the x direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the x direction;

shifting each segment of pixels in the y direction and comparing with a neighboring exposure frame to identify motion of an object being imaged in the y direction; or

shifting each segment of pixels in the y direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the y direction.
Claim 10) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
Claim 10) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.
Claim 11) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality 

Claim 12) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Claim 12) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse.
Claim 13) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
Claim 13) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises generating a fluorescence exposure frame, and wherein the method further comprises providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame.
Claim 14) The method of claim 13, further comprising:

receiving the location of the tissue structure from the corresponding system;

generating an overlay frame comprising the location of the tissue structure; and 

combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
Claim 14) The method of claim 13, further comprising:

receiving the location of the critical tissue structure from the corresponding system; 

generating an overlay frame comprising the location of the tissue structure; and 

combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene.
Claim 15) The method of claim 14, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Claim 15) The method of claim 14, wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor.
Claim 16) The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Claim 16) The method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.
Claim 17) The method of claim 1, wherein the two or more sequential exposure frames are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter sequentially in time.
Claim 17) The method of claim 1, wherein the two or more sequential exposure frames are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter sequentially in time.
Claim 18) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.
Claim 18) The method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation.
Claim 19) The method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for 

Claim 20) The method of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.
Claim 20) The method of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent.
Claim 21) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 21) See claim 1 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 22) See claims 2 and 3 which are the method steps performed by the claimed apparatus for similar analysis.
Claim 22) See claims 2 and 3 which are the method steps performed by the claimed apparatus for similar analysis.
Claim 23) See claims 4 or 5 which are the method steps performed by the claimed apparatus for similar analysis.
Claim 23) See claims 4 or 5 which are the method steps performed by the claimed apparatus for similar analysis.
Claim 24) See claim 6 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 24) See claim 6 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 25) See claim 13 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 25) See claim 13 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 26) See claim 14 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 26) See claim 14 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 27) See claim 15 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 27) See claim 15 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 28) See claim 18 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 28) See claim 18 which is the method steps performed by the claimed apparatus for similar analysis.
Claim 29) The system of claim 21, further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter.

[The Examiner observes ‘173 claim 21 encompasses the claimed range and thus the filter of claim 29 operates in the range in the pending claim as would be obvious to one of ordinary skill in the art and given the scope of the filter of claim 29 would include a polarization filter.]
Claim 29) The system of claim 21, further comprising a filter that filters electromagnetic radiation having a wavelength from 770 nm to 790 nm.
Claim 30) The system of claim 21, further comprising a filter that filters electromagnetic radiation having a wavelength from 795 nm to 815 nm.
Claim 30) The system of claim 21, further comprising a filter that filters electromagnetic radiation having a wavelength from 795 nm to 815 nm.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 29 is objected to because of the following informalities:
Regarding claim 29, the claim appears to be a mere recitation of an Exemplary embodiment in the Specification but with no further description or illustration of such filter claimed thus raising Written Description issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the claim recites “two or more sequential exposure frames”, but there are at least four possible exposure frames thus the metes and bounds of the claimed “sequential” is Indefinite as the selection is unclear how to achieve “sequential” frames from a larger group.

Regarding claims 2 – 20 and 22 – 30, the dependent claims depend on independent claims 1 or 21 but do not cure the deficiencies of the independent claims thus are similarly Rejected.

Claim 2 recites the limitation "a first exposure frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the image frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the image frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a color image" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "each image frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "a first exposure frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the image frame" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "a color image frame" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 4, 6, 7, 12, 23, and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the claim appears to be an improper dependent claim from claim 1 as red, blue, and green exposure frames have already been defined and further the combining of the claimed frames is unclear in view of when the motion detection and compensation is to occur.
Regarding claim 23, see claim 4 which performs the method steps which are included (claim 5 method steps are recited as well) and carried out by the claimed apparatus and thus is similarly Rejected.

Regarding claim 6, the claim improperly attempts to broaden claim 1 where claim 1 recites using four specific sources, but claim 6 does not relate to the four sources and attempts to define the exposure frames differently than claim 1 and permits for a broader interpretation than in claim 1.
Regarding claim 24, see claim 6 which performs the method steps carried out by the claimed apparatus and thus is similarly Rejected.
Regarding claim 7, see claim 6 from which claim 7 depends but does not cure the deficiency and thus is similarly Rejected.

Regarding claim 7, the claim requires shifting on the first exposure frame when the second exposure frame is to be corrected and further does not describe what the shift is relative to as a basis / comparison point.  The claim requires two motion vectors to be determined, but does not relate the motion vectors to the motion estimation in claim 6 or relates the shift to fix being relative to, thus the claim does not properly depend from claim 6.

Regarding claim 12, with the multiple sources from claim 1 now recited, it is unclear / Indefinite how to achieve the effect in claim 12 when four distinct exposure frames are required, thus the claim does not appear to further narrow claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10 – 12, 16 – 17, 20 – 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukura, et al. (US PG PUB 2020/0043160 A1 referred to as “Mizukura” throughout), and further in view of Ono, et al. (US PG PUB 2016/0100741 A1 referred to as “Ono” throughout), Ishii (US PG PUB 2009/0289200 A1 referred to as “Ishii” throughout), and Siegel, et al (US PG PUB 2017/0017069 A1 referred to as “Siegel” throughout)..
Regarding claim 1, see claim 21 which is the apparatus performing the steps of the claimed method.


Regarding claim 10, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges.  The combination teaches wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read [Mizukura Figures 4, 7, 12 – 18, 20, and 22 (timing diagrams for readout / image capture) as well as Paragraphs 112 – 114, 118 – 120, 130 – 137, and 142 (different / various capture timings are used for each illumination used); Ono Figures 1 – 3, 6 – 7, and 10 – 12 (see at least reference characters 4, 41, and 59 and timing diagrams with pulsing and resets with readout considerations) as well as Paragraphs 55 – 59 and 62 – 63 (reading out pulsed illumination images)].
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Regarding claim 11, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges.  The combination teaches wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration [Mizukura Figure 4 as well as Paragraphs 71 – 75 (adjustable light source for pulsing / changing timing duration of irradiation on area to image), 112 – 118 (capture timing and different timing for normal / special frames), 131 – 135, and 142 (different capture timings / pulse durations used); Ono Figures 5 – 6 and 10 – 11 (multiple pulses before a reset thus sub-durations as multiple pulses are used) as well as Paragraphs 38 – 41, 73 – 77 (alternative timing control techniques), and 92 – 101 (pulsation of color / fluorescence for various imaging effects and timing control)].
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Regarding claim 12, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.
wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse [Mizukura Figures 1 – 3 (see at least reference character 55 and 111) as well as Paragraphs 71 – 75 (source can be white light and narrow band imaging thus including two or more wavelengths), 105 – 109 (white light for imaging) and 117 – 118; Ono Figures 1 – 3 (see at least reference characters 3, 31, and 32), 5 – 6 and 10 – 12 (timing diagrams as single pulse or sub-pulses) as well as Paragraphs 32 – 39 (white light LED used with cut filters for various wavelengths), 54 – 59, 62 – 64, 94, and 101 (pulsed multiple frequencies at the same time / source light of multiple wavelengths)].
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Regarding claim 16, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges.  The combination teaches further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array [Mizukura Figures 9 – 10, 12 – 13, and 16 – 18 as well as Paragraphs 72 – 73 (synchronization of timing of pulses and imaging); Ono Figures 2, 5 – 8 (see in particular Figures 6 and 7), and 10 – 12 (see at least reference characters 5, 5a, 52, 55, 56, and 521) as well as Paragraphs 36, 46 – 55 (synchronizing image capture with readout considerations), 62 – 65 (read out of lines of an array / sensor to form an image), 75 – 80 (reset pulse as a blanking period / refresh of the array read for image formation with the reset occurring after the image pulsing has occurred and reading out of the whole sensor), and 93 – 101 (read out of lines in an array before resetting / blanking signal is sent)].
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Regarding claim 17, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges.  The combination teaches wherein the two or more sequential exposure frames are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter sequentially in time [Mizukura Figure 4 as well as Paragraphs 71 – 75 (adjustable light source for pulsing / changing timing duration of irradiation on area to 
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Regarding claim 20, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges.  The combination teaches wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent [Mizukura Figures 4 – 5 (see special frames), 8, and 17 – 18 (imaging tissue and blood vessels) as well as Paragraphs 71 – 75 (use of reagents and imaging the fluorescence from the use of the reagent at particular wavelengths), 81, 107 – 110 (special frame for imaging tissue / blood vessels and the like with a fluorescence source or reagent) and 235 – 
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Regarding claim 21, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges.  The combination teaches
an emitter for emitting a plurality of pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises:
an electromagnetic source that emits red electromagnetic radiation [See the “green” limitation for citations];
an electromagnetic source that emits blue electromagnetic radiation [See the “green” limitation for citations];
an electromagnetic source that emits green electromagnetic radiation [Mizukura Figures 1 and 3 (see at least reference characters 55 and 111) as well as Paragraphs 50 – 51, 56, and 71 – 75 (various emitters to use including the use of RGB laser light sources); Ono Figures 2 and 8 (see at least reference characters 3, 31, 32, 33, and 34) and 10 – 12 as well as Paragraphs 33 – 39 (various light sources to use ; and
an electromagnetic source that emits electromagnetic radiation having a wavelength from 795 nm to 815 nm [Mizukura Figures 1 – 3 as well as Paragraphs 71 – 75 (special light source includes infrared, fluorescence, and non-visible sources to use and additionally the use of ICG in Mizukura emits fluorescence in the claimed ranges thus rendering the claimed ranges obvious to one of ordinary skill in the art), 181 – 183, and 218 – 223 (fluorescence imaging); Ono Figures 1 – 2 as well as Paragraphs 33 – 35 (infrared light used), 39 (fluorescence excitation), 62, 83 – 85, and 95 – 102 (fluorescence imaging included with other colors used / types of imaging (e.g. color imaging)) where one of ordinary skill in the art recognized the infrared range as encompassing the ranges claimed and thus the limitations are rendered obvious; Ishii Paragraphs 7 – 8 (various dyes used in fluorescence imaging to render the claimed ranges used obvious to one of ordinary skill in the art), 95 (IR light source), 167, 179 – 182 (two / more sources to combine fluorescence imaging with color imaging), 230 – 233, 264 – 272 (see at least the GaN laser source and imaging modes), and 304 – 307 (ICG (indocyanine green dye used in which the range given covers / renders obvious the ranges claimed); Siegel Figure 1 (subfigures included) as well as Paragraphs 38 – 41 (808 nm source used thus rendering obvious the use of the 795 – 815 nm range meeting the claim limitation) and 119 – 122 (sweeping of NIR / IR ranges of to “a few nm wide” thus rendering obvious narrowing the ranges of Ishii to a few nm and given the tolerances in Paragraph 122, the given wavelengths render the claimed ranges obvious to one of ordinary skill in the art)];
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation to generate a plurality of exposure frames comprising an exposure frame resulting from a pulse of red electromagnetic radiation, an exposure frame resulting from a pulse of blue electromagnetic radiation, an exposure frame resulting from a pulse of green electromagnetic radiation, and one or more fluorescent exposure frames resulting from one or more of the electromagnetic radiation having the wavelength from 770 nm to 790 nm or electromagnetic radiation having the wavelength from 795 nm to 815 nm [Mizukura Figures 1 – 2 (see at least reference character 27) and 4 – 5 (see multiple normal frames and a special frame – to combine with at least Ishii) as well as Paragraphs 71 – 73 (pulsing RGB light / time division of RGB source), 79 – 80 (Bayer Pattern sensor used in a CMOS sensor rendering obvious to one of ordinary skill the use of a pixel array), 111 – 118 (normal and special frame capture – to combine / modify with Ishii) and 284 (sensor to render pixels from reflected illumination); Ono Figures 1 – 3 and 10 – 12 (see at least reference characters 4 and 41 (including sub-characters)) as well as Paragraphs 38 – 39 (sensor is a 2D array for RGB frame capture), 47, 55 – 59 (reading out the sensor images / data from the sensor), and 62 – 65; Ishii Figures 4 – 6 (RGB pulsed and frame capture on each color performed), 9, 11, and 13 as well as Paragraphs 18 – 19 (sequentially forming images of RGB and forming fluorescence images), 124 – 128, 176, 184 (RGB source), 194 – 196 (assigning RGB to frames), 246 – 251 (spectral image construction from red, green, and blue sources), 255 – 264 (color bands used for separate image capture), 279 (ordinary color image composed of RGB images), 290 – 293 (color / RGB image to combine with the fluorescent image captured) and 300 – 304 (combining fluorescence and color / spectral images); Sigel Figures 6 – 7 as well as Paragraph 4 and 103 – 107 (color / fluorescence images captured and processed by imaging at various wavelengths)]; and
one or more processors configurable to execute instructions stored in non-transitory computer readable storage media [Mizukura Figures 1 – 2 (see at least reference character 83) as well as Paragraphs 93 – 95 (processor implementation of the controller / imaging processing section to execute programs / software); Ono Figures 1 – 2 (see at least reference characters 4 and 41 (including sub-characters)) as well as Paragraphs 43 and 59 (CPU / processor implementation of the imaging controller to implement programs)], the instructions comprising:
detecting motion across two or more sequential exposure frames of the plurality of exposure frames [Mizukura Figures 4 – 7 (motion vector determination across a plurality of frames and see at least reference characters 122 and 134) as well as Paragraphs 109 – 110 (motion detected / vector determined across two sequential frames), 114, 119 – 123 (motion vector determination across frames), and 130 – 146 (frame for motion vector determination and correction of other frames using the motion vector); Ono Figures 2, 4 – 8 (several frames captured for motion detection and correction – see at least reference 
compensating for the detection motion in two or more sequential exposure frames [Mizukura Figures 4 – 8 (see at least reference characters 122, 125, 126,and 135 in Figure 5 where the motion correction output goes to the superimposition section fusing color and fluorescence images together) as well as Paragraphs 120 – 124 (correcting at least normal frames with motion vectors determined), 129 – 134, and 141 – 147 (correcting frames with motion information); Ono Figures 2, 4 – 8 (see at least reference characters 41 and 59) as well as Paragraphs 81 – 85 (detect and correct timing as compensation for the detected motion); Ishii Paragraphs 250 – 251 and 299 (shift correction in motion detected across frames captured); Sigel Figures 4H, 4I, 6 – 7 as well as Paragraph 4, 18, 57, 82 – 84 (types of motion to adjust for across images and registration considerations for corrections) and 103 – 107 (color / fluorescence images captured and processed by imaging at various wavelengths with motion detected and corrected across the images)]; and
combining the two or more sequential exposure frames, after compensating the two or more sequential exposure frames for the detected motion, to generate a color image frame with fluorescence image data [Mizukura Figures 4 – 8 (see at least reference characters 122, 125, 126,and 135 in Figure 5 where the motion correction output goes to the superimposition section fusing color and fluorescence images together) as well as Paragraphs 110 (combined frame), 120 – 124, 139 – 148 (combining normal and special frames using different / sequential exposures – combinable with Ishii), 153 – 159 (superimposing color and special (fluorescence) frames together) and 287 – 290 (combined frames); Ono Figures 1 – 2 and 10 – 12 (adjust reading out imaging / combining read outs into an image) as well as Paragraphs 81 – 85, 94, and 99 – 105 (combining separate images taken); Ishii Paragraphs 250, 262 – 265 (superimposing data after motion/ shift corrections on sub-images), 271 – 274 (combining all image components for a final image for display) and 291 – 299 (motion correction of frames before assembling / fusing images together into a motion image); Sigel Figures 4E, 4F, 4G, 4H, 4I, 6 – 7 as well as Paragraph 
The motivation to combine Ono with Mizukura is to combine features in the same / related field of invention of endoscopic imaging [Ono Paragraph 3] in order to the imaging performance of the imaging sensor / pixel array [Ono Paragraphs 5 – 8 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Ishii with Ono and Mizukura is to combine features in the same / related field of invention of fluorescence imaging in endoscopy [Ishii Paragraph 2] in order to improve the balance between the regular / color illumination and the fluorescence illumination used and to improve displaying of color and fluorescence images combined [Ishii Paragraphs 11 – 14 and 19 – 21 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Siegel with Ishii, Ono, and Mizukura is to combine features in the same / related field of invention of enhancing visual characteristics in the near IR spectral region / using near IR fluorescence imaging [Siegel Paragraphs 2 – 3] with applications in endoscopy [Siegel Paragraphs 114 – 115] in order to improve real time detection of features on tissues during imaging and improving image fusion techniques [Siegel Paragraphs 5 – 6 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Mizukura, Ono, Ishii, and Siegel which will be used throughout the Rejection.

Regarding claim 24, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.

generate a first exposure frame based on a pulse of electromagnetic radiation of a first partition of the electromagnetic spectrum [See claim 21 “emitter” and “image sensor” citations in which four exposure frames are recited and thus one of the red, blue, green frames are cited to meet this limitation (for example the red frame is used here) and additionally Mizukura Figures 1 – 4 (see plurality of frames in Figure 4 at least such as the “normal frames”) as well as Paragraphs 105 – 114 (capturing normal and special frames such as normal frames as a first color partition – combinable with Ishii); Ono Figures 1 – 4 as well as Paragraphs 35 – 39 and 45 – 48 (pulsing of light sources to generate different types of images); Ishii Figures 2 – 6 (wavelengths used including RGB / RBG), 10, and 13, as well as Paragraphs 18 – 19 (RBG / RBG source used with fluorescence illumination as well), 169, 176, and 184 (generating RGB image from the red, blue, and green sources used), 237 – 239, 250 – 258 (color image generated with red, blue, and green illumination with wavelengths given)];
generate a second exposure frame based on a pulse of electromagnetic radiation of a second color partition of the electromagnetic spectrum that is different than the first partition [See claim 21 “emitter” and “image sensor” citations in which four exposure frames are recited and thus one of the red, blue, green frames are cited to meet this limitation (for example the green frame is cited to meet this limitation) and additionally see citations in the previous limitation]; and
generate a third exposure frame based on a pulse of electromagnetic radiation of the first color partition of the electromagnetic spectrum that is different than the first partition and the second partition [See claim 21 “emitter” and “image sensor” citations in which four exposure frames are recited and thus one of the red, blue, green frames are cited to meet this limitation (for example the blue frame is cited to meet this limitation) and additionally see citations in the previous limitation];
wherein the second exposure frame is captured between the first exposure frame and the third exposure frame [Mizukura Figure 4 (see Special Frame between two Normal Frames) as well as Paragraphs 110 – 114 where the ratio of normal to special frames is an obvious design decision to one of ordinary skill in the art); Ono Figures 4 as well as Paragraphs 35 – 39, 47, and 65 – 72; Ishii Figures 2 – 6 (wavelengths used including RGB / RBG), 10, and 13 (RGB order given / implied of red, green, then blue), as well as Paragraphs 18 – 19 (RBG / RBG source used with fluorescence illumination as well), 169, 176, and 184 (generating RGB image from the red, blue, and green sources used), 237 – 239, 250 – 258 (color image generated with red, blue, and green illumination with wavelengths given)];
wherein the instructions are such that detecting motion across the two or more sequential exposure frames comprises calculating a motion estimate based on the first exposure frame and the third exposure frame using block matching [Mizukura Figures 4 – 7 (see at least reference character 134) as well as Paragraphs 125 – 138 (block matching of normal frames which may be separated by a special frame) and 139 – 147 (using the normal frames motion vectors for special frame motion correction); Ono Figures 4 – 7 as well as Paragraphs 81 – 85 (motion correction with detection of motion / vector determination); Ishii Paragraphs 250 and 299 (shift / motion correction)]; and
wherein the instructions are such that compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the motion estimate [Mizukura Figures 4 – 7 (see at least reference character 134) as well as Paragraphs 125 – 138 (block matching of normal frames which may be separated by a special frame) and 139 – 147 (using the normal frames motion vectors for special frame motion correction); Ono Figures 4 – 7 as well as Paragraphs 81 – 85 (motion correction with detection of motion / vector determination); Ishii Paragraphs 250 and 299 (shift / motion correction)].
Please see claim 21 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.

Claims 2 – 5, 7 – 9, 18 – 19, 22 – 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukura, Ono, Ishii, Siegel and further in view of Richardson, et al (US PG PUB 2014/0267655 A1 referred to as “Richardson” throughout) [Cited in Applicant’s October 13th, 2020 IDS].

It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches
wherein compensating for the detected motion [See claim 1 or 21 for citations regarding motion vector determinations and additionally Mizukura Paragraphs 54 – 56 and 93 (super resolution images / techniques used) and Ono Paragraphs 40 and 53; and Ishii Paragraphs 250 and 299 to serve as a nexus with the techniques of Richardson] comprises:
upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, and 718)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (upscaling frames) and 57];
upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale 
filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730 (summing to fill)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and adding / summing to fill regions); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (empty pixels filled in with neighboring upscaled frames) and 57].
Please see claim 1 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.
The motivation to combine Richardson with Siegel, Ishii, Ono and Mizukura is to combine features in the same / related field of invention of medical imaging such as using endoscopes [Richardson Paragraph 3] in order to improve accuracy in the colors imaged and resolution of the pixels captured in the image [Richardson Paragraph 4 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Mizukura, Ono, Ishii, Siegel and Richardson which will be used throughout the Rejection.

Regarding claim 3, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing 
wherein compensating for the detected motion further [See claim 1 or 21 for citations regarding motion vector determinations; Mizukura Paragraphs 54 – 56 and 93 (super resolution images / techniques used) and Ono Paragraphs 40 and 53 serve as a nexus with the techniques of Richardson where the Examiner observes the steps are an obvious duplication to one of ordinary skill in the art (MPEP2144.04 Sections V and VI)] comprises:
upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730 (summing to fill)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and adding / summing to fill regions); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (upscaling frames where BL or BC are upscaled) and 57]; and
filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730 (summing to fill)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and adding / summing to fill regions); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (empty pixels filled in with neighboring upscaled frames) and 57].
Please see claim 2 for the motivation to combine Mizukura, Ono, Ishii, Siegel and Richardson.

Regarding claim 4, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches wherein the two or more sequential exposure frames comprises a red exposure frame, a green exposure frame, and a blue exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue (“RGB”) image frame [Mizukura Figure 4 as well as Paragraphs 72 – 75 (RGB laser light used in sequence) and 174 – 182 (use of RGB / RBG or YCbCr color spaces for image processing to generate normal frames); Ono Figure 1 – 3 as well as Paragraphs 39 and 47 (RGB pulsing and capturing R, G, and B images to combine); Ishii Figures 4 – 6, 9, 11, and 13 as well as Paragraphs 18 – 19 (sequentially forming images of RGB images), 124 – 128, 176, 184 (RGB source), 194 – 196 (assigning RGB to frames), 246, 251 – 258 (spectral image construction from red, green, and blue sources), 261 – 264 (color bands used for separate image capture), 279 (ordinary color image composed of RGB images), 290 – 293 (color / RGB image to combine with the fluorescent image captured); Sigel Figures 6 – 7 as well as Paragraph 4 and 103 – 107 (color / fluorescence images captured and processed by imaging at various wavelengths); Richardson Figures 1 and 4 (images in separate color space taken) as well as Paragraphs 25 – 26 and 38 – 47 (either RGB or YUV / YCbCr color space is used)].
Please see claim 2 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson since the claims are related as applying techniques in image processing / enhancing the color appearance of an image.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches wherein the two or more sequential exposure frames comprises a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame [Mizukura Figure 4 as well as Paragraphs 72 – 75 (RGB laser light used in sequence) and 174 – 182 (use of RGB / RBG or YCbCr color spaces for image processing to generate normal frames); Ono Figure 1 – 3 as well as Paragraphs 39 and 47 (RGB pulsing and capturing R, G, and B images to combine which can be converted to YCbCr as taught in Mizukura and Richardson); Ishii Figures 4 – 6, 9, 11, and 13 as well as Paragraphs 18 – 19 (sequentially forming images of RGB images), 123 – 128 (use of YCrCb color space), 164 – 167 (luminance / chrominance color space used), and 176, 246, 290 – 294 (convert YCrCb to color / composite image to combine with the fluorescent image captured), and 300 – 304; Richardson Figures 1 and 4 (images in separate color space taken) as well as Paragraphs 25 – 26 and 38 – 47 (either RGB or YUV / YCbCr color space is used for pulsing / gathering input images)].
Please see claim 4 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson.

Regarding claim 7, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches
determining a first motion vector for the first exposure frame and a second motion vector for the second exposure frame [See claim 1 “compensating” limitation or claim 21 “compensating for the detected motion” limitation for citations and additionally Mizukura Figures 4 – 7 (see at least reference character 134) as well as Paragraphs 125 – 138 (block matching of normal frames for motion vector determination per normal frame and using the motion of normal frames for special frames (e.g. copying for the second motion vector)) and 139 – 147 (using the normal frames motion vectors for special frame motion correction / alignment); Ono Figures 4 – 7 as well as Paragraphs 81 – 85 (motion correction with detection of motion / vector determination); Ishii Paragraphs 250 and 299; Siegel Paragraph 103; Richardson Figures 1 and 4 as well as Paragraphs 48 – 54 (motion vector determinations per exposure frame captured)]; and
shifting a block of pixels in the first exposure frame according to the first motion vector [Mizukura Figures 4 – 7 (see at least reference character 134) as well as Paragraphs 139 – 147 (alignment using 
Please see claim 4 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson as image processing techniques are applied thus similar motivation exists.

Regarding claim 8, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches
performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset [Richardson Paragraphs 45 – 54 (Y frame is a luminance frame with bilinear interpolation performed on the frame)];
performing bicubic interpolation on the luminance data to generate a second upscaled dataset [Richardson Paragraphs 45 – 54 (Y frame is a luminance frame with bicubic interpolation performed on the frame)]; and
calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset [Richardson Paragraphs 45 – 54 (Y frame is a luminance frame with bicubic interpolation performed on the frame)].
Please see claim 2 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson as image processing techniques related to super resolution image processing are applied thus similar motivation exists.

Regarding claim 9, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches
segmenting data sensed by the pixel array into segments of pixels and nearest neighboring exposure frames [Mizukura Figure 4 as well as Paragraphs 125 – 131 (block matching rendering obvious the frame is partitioned into blocks for matching); Ono Figure 4; Richardson Paragraphs 49 – 54 (in particular Paragraph 50 segments frames into blocks)];
shifting each segment of pixels in the x direction and comparing with a neighboring exposure frame at a same resolution to identify motion of an object being imaged in the x direction [Richardson Paragraphs 49 – 57 (shifting pixels in x and y directions for matching / motion determinations)];
shifting each segment of pixels in the x direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the x direction [Richardson Paragraphs 49 – 57 (shifting is by integer pixel multiple first and then half pixel increments)];
shifting each segment of pixels in the y direction and comparing with a neighboring exposure frame to identify motion of an object being imaged in the y direction [Richardson Paragraphs 49 – 57 (shifting pixels in x and y directions for matching / motion determinations)]; or
shifting each segment of pixels in the y direction in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the y direction [Richardson Paragraphs 49 – 57 (shifting is by integer pixel multiple first and then half pixel increments)].
Please see claim 8 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson.

Regarding claim 18, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation [Mizukura Figures 1 – 3 (image sensor used for imaging) as well as Paragraphs 53 – 55 (plurality of imaging elements for 3D imaging capabilities), and 81 (left / right eye image capture for 3D imaging rendering obvious the use of multiple pixel arrays thus serving as a nexus with Richardson’s arrangement); Richardson Figure 8 (subfigures included with two pixel arrays) as well as Paragraph 80 (arrangement of two pixel arrays for imaging)].
Please see claim 4 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson where the improvements also improve 3D imaging capabilities.

Regarding claim 19, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation [See claim 17 for Mizukura and Ono citations regarding the pulsing and intensity features of the claim and additionally Mizukura Paragraphs 60 and 65 (forming video form the images captures / exposure frames taken); Ono Figures 10 – 11 (pulsing with intensity considerations) as well as Paragraphs 93 – 103 (providing sufficient intensity to image the region); Richardson Figure 1 (see at least the video output) as well as Paragraphs 15, 40 – 45 (imagine and compositing frames for video output) and 74].
Please see claim 4 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson where image improvement in in the same / related field as video generation / processing.

Regarding claim 22, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches
wherein the instructions are such that compensating for the detected motion [See claim 1 or 21 for citations regarding motion vector determinations and additionally Mizukura Paragraphs 54 – 56 and 93 comprises:
upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, and 718)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (upscaling frames) and 57];
upscaling the first exposure frame without using interpolation to generate a second upscaled frame, wherein the second upscaled frame comprises a first set of empty pixels [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and summing to fill / complete the frames to a particular resolution); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (upscaling frames where in particular Paragraph 54 renders obvious performing the technique without interpolation) and 57];
filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730 (summing to fill)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and adding / summing to fill regions); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (empty pixels filled in with neighboring upscaled frames) and 57];
upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730 (summing to fill)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and adding / summing to fill regions); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (upscaling frames where BL or BC are upscaled) and 57 where the Examiner observes the steps are an obvious duplication to one of ordinary skill in the art (MPEP2144.04 Sections V and VI)]; and
filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame [Siegel Figures 3 (subfigures included) and 7A (see at least reference characters 710, 714, 718, and 730 (summing to fill)) as well as Paragraphs 16, 30, 39, 79 – 81 (multiple scale factors for imaging used), and 103 – 112 (multi scale detection for each sub-image captured and adding / summing to fill regions); Richardson Figures 1 – 4 as well as Paragraphs 48 – 54 (empty pixels filled in with neighboring upscaled frames) and 57 where the Examiner observes the steps are an obvious duplication to one of ordinary skill in the art (MPEP2144.04 Sections V and VI)].
Please see claims 2 and 3 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson as claims 2 and 3 are the method performed / accomplished by the claimed apparatus.

Regarding claim 23, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches
the two or more sequential exposure frames comprises a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame [See claim 5 for citations as the limitations are the same / similar as the method step performed by the claimed apparatus]; or
the two or more sequential exposure frames comprises a red exposure frame, a green exposure frame, and a blue exposure frame, and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue (“RGB”) image frame [See claim 4 for citations as the limitations are the same / similar as the method step performed by the claimed apparatus].
Please see claim 4 or 5 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson as claims 4 or 5 are the method performed / accomplished by the claimed apparatus.

Regarding claim 28, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Richardson teaches in imaging system with multiple arrays, color space conversion, super resolution processing, and motion correction capabilities.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as taught by Ono as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with Richardson’s image processing techniques and sensor array construction.  The combination teaches wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image [Mizukura Figures 1 – 3 (image sensor used for imaging) as well as Paragraphs 53 – 55 (plurality of imaging elements for 3D imaging capabilities), and 81 (left / right eye image capture for 3D imaging 
Please see claim 18 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson as claim 18 is the method performed / accomplished by the claimed apparatus.

Claims 13 – 15 and 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukura, Ono, Ishii, Siegel, and further in view of McDowall, et al. (US PG PUB 2019/0200848 A1 referred to as “McDowall” throughout) [Cited in Applications October 13th, 2020 IDS].
Regarding claim 13, please see claim 25 which is apparatus performing the steps of the claimed method.
Regarding claim 14, please see claim 26 which is apparatus performing the steps of the claimed method.
Regarding claim 15, please see claim 27 which is apparatus performing the steps of the claimed method.

Regarding claim 25, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  McDowall teaches overlays and identifying critical tissues for improved visibility in surgical applications using endoscopes.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a fluorescence exposure frame created by the image sensor, and wherein the instructions further comprise providing the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within a scene based on the fluorescence exposure frame [Mizukura Figures 4 – 5 (see special frames), 8, and 17 – 18 (imaging tissue and blood vessels) as well as Paragraphs 74 – 75 (light source to image body tissue), 81, 107 – 110 (special frame for imaging tissue / blood vessels and the like with a fluorescence source) and 235 – 245 (imaging body tissue with fluorescence); Ono Figures 4 (see at least reference characters 101, 102, and 103) as well as Paragraphs 65 – 70 (capturing fluorescence images of the body); Ishii Paragraphs 123 – 126, 194 – 198 (tissue detection), and 300 – 304 (tissue detection based on fluorescence); McDowall Figures 1 – 3 and 6 (see at least reference characters 324, 624, and 630) as well as Paragraphs 105 – 110 (register images for location tracking of features / tissues identified as well as location information), 119 – 129 (tracking locations of tissue / features such as tissue over time), and 133].
Please see claim 21 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.
The motivation to combine McDowall with Siegel, Ishii, Ono and Mizukura is to combine features in the same / related field of invention of hyperspectral imaging for surgical / medical applications [McDowall Paragraph 3] to improve tracking tissue / features in imaging over time [McDowall Paragraph 120 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Mizukura, Ono, Ishii, Siegel, and McDowall which will be used throughout the Rejection.

Regarding claim 26, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with McDowall’s overlay techniques identifying the position of the tissue / critical area being imaged.  The combination teaches 
receiving the location of the tissue structure from the corresponding system [Mizukura Figures 4 – 5 (see special frames), 8, and 17 – 18 (imaging tissue and blood vessels) as well as Paragraphs 74 – 75 (light source to image body tissue), 81, 107 – 110 (special frame for imaging tissue / blood vessels and the like with a fluorescence source) and 235 – 245 (imaging body tissue with fluorescence); Ono Figures 4 (see at least reference characters 101, 102, and 103) as well as Paragraphs 65 – 70 (capturing fluorescence images of the body); McDowall Figures 1 – 3 and 6 (see at least reference characters 324, 624, and 630) as well as Paragraphs 105 – 110 (register images for location tracking of features / tissues identified as well as location information), 119 – 129 (tracking locations of tissue / features such as tissue over time), and 133];
generating an overlay frame comprising the location of the tissue structure [See next limitation for citations]; and combining the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene [Mizukura Figures 8 – 11 (see at least reference character 303), 17, 19, and 21 as well as Paragraphs 170 – 177 (create color frame and superimposed frame for display), 258 – 263 (highlighting portions of images / regions of interest) and 276 – 278 (highlighting as the indication in the combined superimposed frame); Richardson Figures 5, 8, and 11 as well as Paragraphs 45 (overlay generated on the combine visible and fluorescence images), 56, 92, and 118 – 127 (highlighting features including using different colors to indication location / position of features where 
Please see claim 25 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and Richardson.

Regarding claim 27, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  McDowall teaches overlays and identifying critical tissues for improved visibility in surgical applications using endoscopes.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with McDowall’s overlay techniques identifying the position of the tissue / critical area being imaged.  The combination teaches wherein the tissue structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor [Mizukura Figures 17 and 19 (see at least reference characters 602 and 702 (including sub-characters)) as well as Paragraphs 109, 122, and 146 (tumors and blood vessels); Ono Figure 4 as well as Paragraph 70 (imaging tumors); McDowall Figures 1 – 2 (see at least reference character 103) as well as Paragraphs 54, 93 (various tissues to image), and 109 (blood flow / vessels imaged)].
Please see claim 25 for the motivation to combine Mizukura, Ono, Ishii, Siegel, and McDowall.

29 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukura, Ono, Ishii, Siegel, and further in view of Stankovic, et al. (US PG PUB 2014/0303504 A1 referred to as “Stankovic” throughout).
Regarding claim 29, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Stankovic teaches using a polarization filter / polarizer in the path of the emitted light.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel with polarization filters (polarizers) for emitted / radiated light as taught by Stankovic.  The combination teaches further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter [Mizukura Figures 2 – 3 as well as Paragraphs 72 and 284 (filters on the output light for imaging); Ono Figures 1 – 3 as well as Paragraph 39; Stankovic Figures 1 – 2 (see at least reference character 104) as well as Paragraphs 86 – 88 (polarizers used)].
Please see claim 21 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.
The motivation to combine Stankovic with Siegel, Ishii, Ono, and Mizukura is to combine features in the same / related field of invention of medical imaging of tissues and cells [Stankovic Paragraph 2] in order to improve the images captured by reducing noise and nonlinear responses by shaping the illumination for imaging [Stankovic Paragraphs 5 – 6 where the Examiner observes KSR Rationales (D) or (F) are also applicable].

30 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukura, Ono, Ishii, Siegel, and further in view of Wood, et al. (US PG PUB 2011/0017217 A1 referred to as “Wood” throughout).
Regarding claim 30, Mizukura teaches an endoscopic imaging system which detects motion across frames with various sources used for image capture.  Ono teaches an endoscopic imaging application of a system using pulsed fluorescence and adjusting the capture timing (readout) and adjusting image capturing due to motion between frames detected.  Ishii teaches explicitly using multiple sources to supplement / modify Mizukura’s sources including color and fluorescence imaging with generation of a motion image using motion / shift correction across sub-frames.  Siegel renders obvious using portions of fluorescence range imaging in imaging.  Wood teaches using filters to emit light for imaging within a particular range of wavelengths for fluorescence imaging.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Mizukura’s invention to use pulsed fluorescence from Ono and timing adjustments based on motion detected as well as to use a source similar to Ishii in generating RBG / RGB and a fluorescence sub-image to combine into one image and to address motion across the sub-images with ranges as taught or suggested by Siegel when imaging with in the IR (infrared), NIR (near IR), or fluorescence ranges with filters designed as taught by Wood.  The combination teaches further comprising a filter that filters electromagnetic radiation having a wavelength from 795 nm to 815 nm [Mizukura Figures 2 – 3 as well as Paragraphs 72 and 284 (filters on the output light for imaging); Ono Figures 1 – 3 as well as Paragraph 39; Siegel Paragraphs 4 and 41 (source within claimed range and bandpass filter used); Wood Paragraphs 46 – 48 (filter for 806 nm excitation light and a filter designed to limit at the 815nm end of the range) and 49 – 50 (filtering of light for imaging)].
Please see claim 21 for the motivation to combine Mizukura, Ono, Ishii, and Siegel.
The motivation to combine Wood with Siegel, Ishii, Ono, and Mizukura is to combine features in the same / related field of invention of imaging with medical devices [Wood Paragraphs 15 – 17] in order to improve visualization of the images captured during medical imaging and aligning successive images taken [Wood Paragraphs 29 – 31 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morely (US Patent #5,903,996 referred to as “Morely” throughout) teaches imaging in the claimed ranges or thereabouts with filters.  Sumi, et al. (US PG PUB 2019/0129026 A1 referred to as “Sumi” throughout) in Paragraphs 625, 641, and 672 teaches super resolution imaging and block matching for motion vector search.  Kashima, et al. (US PG PUB 2020/0098104 A1 referred to as “Kashima” throughout) teaches block matching and motion vector considerations similar to Mizukura.
Pelite, et al. (US PG PUB 2013/0070071 A1 referred to as “Pelite” throughout) teaches iterating through 4 spectral bands to obtain a composite image.  Wade (US PG PUB 2018/0338802 A1 referred to as “Wade” throughout) teaches in Paragraph 49 combining RGB images with fluorescence with some motion considerations.  Scott, et al. (US Patent #8,167,793 B2 referred to as “Scott” throughout) teaches motion compensation per color component and correcting artifacts in using motion compensation.  Chen (US Patent #6,448,545 B1 referred to as “Chen” throughout) teaches the general state of the art with motion compensation in endoscopy with color registration.
The Examiner NPL Search Notes cites references regard ranges in fluorescence imaging as would be understood by one of ordinary skill in the art.
References found in that could raise ODP Rejections based on amendments made to the claims:  Talbert, et al. (US PG PUB 2020/0404171 A1); Talbert, et al. (US PG PUB 2020/0400500 A1); Talbert, et al. (US PG PUB 2020/0397242 A1); Talbert, et al. (US PG PUB 2020/0397350 A1); Talbert, et al. (US PG PUB 2020/0400570 A1); Talbert, et al. (US PG PUB 2020/0402209 A1); Talbert, et al. (US PG PUB 2019/0191974 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487